PER CURIAM.
We affirm the final order disqualifying the appellant from receiving unemployment benefits where there is substantial, competent record evidence to support the determination that he failed to follow the reasonable instructions of his employer, and was thus discharged for misconduct as defined by section 443.036(29), Fla. Stat. (2001). See Bozzo v. Safelite Glass Corp., 654 So.2d 1042, 1042 (Fla. 3d DCA 1995); Brownstein v. Hartwell Enters., Inc., 647 So.2d 1004, 1005 (Fla. 3d DCA 1994); Rubido v. Brinks, Inc., 601 So.2d 1298, 1300 (Fla. 3d DCA 1992).
Affirmed.